DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 15 July 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities.
Regarding claim 1, line 5-9 of the claim 1 currently states “allocate identification information individually identifying a moving object; periodically receive moving object-related information regarding the moving object from the moving object, the identification information being recognizable from outside of the moving object and being changeable by the moving object, the moving object-related information including the identification information”.
The claim should be stating “allocate identification information individually identifying a moving object, the identification information being recognizable from outside of the moving object and being changeable by the moving object; periodically receive moving object-related information regarding the moving object from the moving 
Claims 4-5 are method and recording medium claims reciting functions that are similar in scope to the functions performed by the apparatus claim 1 and thus, include similar informality identified in the claim 1. Therefore, the claims 4-5 are objected under the same rationale.
The examiner has objected to the claims as scope of the claims is still determinable. Appropriate corrections are required for informalities identified above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zamer, Kamal., U.S. Pre-Grant Application Number 2014/0267399, hereinafter Zamer, in view of Li, Yu-Hsien., U.S. Pre-Grant Application Number 2018/0184038, hereinafter Li, in view of Park, Jeong-jin., U.S. Pre-Grant Application Number 2014/0098249, hereinafter Park, and in further view of Fallon et al., U.S. Pre-Grant Application Number 2016/0071319, hereinafter Fallon.
Regarding claim 1, Zamer discloses receive moving object-related information regarding the moving object from the moving object, (Zamer Figure 1, 2, 4, and Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106. In an embodiment where transport vehicle 106 is a bus, user 102 may be interested in knowing information about the bus including, for example: the particular route or direction of the bus, the fare of the bus, when the next bus will come in case user 102 wants to wait for a friend so they can take the bus together, etc. In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735; Destination? Downtown; Seats Available? Yes; Next Bus: 15 minutes; Fare: $1.75, etc. As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”; Paragraph [0020]: “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc. In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0059]: “The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc.”)
(The examiner notes that conveyed/communicated information from moving object (such as bus) including various types of data/information such as readable codes, RFID, status information, and etc has been interpreted as claimed “moving object-related information”.)
identification information being recognizable from outside of the moving object and being changeable by the moving object, the moving object-related information including the identification information; (Zamer Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106…In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735.”; Paragraph [0020]: “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc. In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0022]: “As such, a system for communicating information, for example, public information about a transport vehicle may be dynamic such that the information may be updated and provided in real time. For example, information may be updated real time for specific locations based on dynamic situations or circumstances such as a history of purchases, user-provided communications or inputs, public traffic information, road closures, events, mechanical failures, etc. In this regard, communications such as wireless communications (e.g., WiFi, Bluetooth, etc.), IR, readable codes (e.g., QR code), NFC, RFID technologies, etc. may be updated dynamically to reflect real time information, that is, signals may be transmitted and updated with dynamic information.”; Paragraph [0028]: “In one example, if the image is clear enough, even the name of the airline may be identified.”)
(The examiner notes that particular type of information that is part of conveyed/communicated information which is capable of providing particular information that can identify the moving object, recognizable at outside of the moving object, and also capable of being updated (such as updated scannable/readable codes which can be attached at moving object such as bus) as claimed “identification information”. The examiner further notes that Zamer reasonably teaches that such particular type of information that is part of conveyed/communicated information (such readable/scannable codes) is recognizable from outside of the moving object by Zamer clearly provides example of name of the moving object (such as airline and bus name (for example, provided example of “Metro Bus, Route 735”) as visually shown in Zamer Figure 1) and also provides disclosure stating that such particular type of information that is part of conveyed/communicated information (such readable/scannable codes) is attached to the moving object.)
receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the usage terminal, (Zamer Figure 1, 2, 4, and Specification Paragraph [0029]: “Second, a location of user 202 may be determined via global positioning services such as GPS 205 of AR device 204.”; Paragraph [0053]: “In that regard, an AR device may include a viewer such as a camera that may capture an image that includes one or more objects, areas or zones. The objects may include a mobile object such as a transport vehicle approaching a user of the AR device, or it may be a stationary object such as a transport vehicle parked in front of the user of the AR device.”; Paragraph [0054]: “For example, once an image view is captured via a viewer of an AR device such as a smart phone camera, a smart glasses viewer, a smart watch viewer, etc., the image view may be deconstructed into key or important objects, parts or points of interest using image recognition.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device including, for example, user preferences (e.g., user is a vegetarian), user personal calendar (e.g. an appointment scheduled in 30 minutes), user habits (e.g., user always takes the bus in the morning), etc., one or more different objects of interest may be identified or sorted.”)
the usage terminal information including user information associated with a user; (Zamer Figure 1, 2, 4, and Specification Paragraph [0029]: “Second, a location of user 202 may be determined via global positioning services such as GPS 205 of AR device 204.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device including, for example, user preferences (e.g., user is a vegetarian), user personal calendar (e.g. an appointment scheduled in 30 minutes), user habits (e.g., user always takes the bus in the morning), etc., one or more different objects of interest may be identified or sorted.”)
receive service information from the moving object; (Zamer Figure 1, 2, 4, and Specification Paragraph [0019]: “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106. In an embodiment where transport vehicle 106 is a bus, user 102 may be interested in knowing information about the bus including, for example: the particular route or direction of the bus, the fare of the bus, when the next bus will come in case user 102 wants to wait for a friend so they can take the bus together, etc. In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735; Destination? Downtown; Seats Available? Yes; Next Bus: 15 minutes; Fare: $1.75, etc. As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”; Paragraph [0020]: “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc.”; Paragraph [0059]: “The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…The system may resolve other information about the bus, for example, routes, fare prices, the type of bus, etc., from specific bus service information, for example, information provided by either the metro bus website, or from an API that the system may tap into to get general information about the bus.”)
generate superimposition image data based on the service information of the moving object and the usage terminal information of the usage terminal having output (Zamer Figure 1, 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0017]: “By using location services (e.g., GPS) of the user's AR device, the user may have the ability to look at any transport vehicle such as a bus, train or plane to determine the route of the transport vehicle, and the current destination of that particular transport vehicle.”; Paragraph [0056]-[0057]: “In block 308, real time information may be determined about an object of interest…As such, the system may obtain real time information related to an object of interest via various ways including direct or indirect communications, or web scraping…The system may then display the related information on a user's AR device about the captured object of interest, area or zone. In block 310, the real time information may be presented to a user on a user interface, for example, on a screen or display of an AR device…In that regard, dynamic, real time information about the captured object or area may be displayed on the AR device.”; Paragraph [0059]: “Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location by using the user's location and figuring out the distance from the user, and then tapping into the general information about the metro bus routes from the metro bus website, for example.”)
(Regarding claimed “in response to receiving the service information”, Zamer Specification Paragraphs [0056]-[0057] clearly teaches that real time information regarding an object of interest is determined first by obtaining such information from the object of interest (as disclosed in Zamer Paragraphs [0020] and [0059]) and then augmented reality display providing display of such information regarding the object of interest is provided. Therefore, Zamer clearly teaches that display of augmented reality regarding the information of the object of interest and generation of related data to enable such augmented reality display is depended on obtaining/determining of such information of the object of interest. Therefore, it is further reasonable to conclude that Zamer reasonable teaches that display of augmented reality regarding the information of the object of interest and generation of related data to enable such augmented reality display is in response to receiving/obtaining such information regarding the object of interest from the object of interest.)
and output the superimposition image data to the memory, (Zamer Figure 4-5 and Specification Paragraph [0013]: “An AR device may be a user device such as a mobile device including for example a smart phone, a tablet, a laptop, or the like, which includes a viewer (e.g., a user interface such as an image or video capturing component, e.g., a camera, a screen, a display, etc.) that may provide a user of the AR device a view and insight to an object.”; Paragraph [0026]: “In this example, as displayed on user interface 108, user 102 may select to purchase a fare for this particular transport vehicle, e.g., Metro Route 735.”; Paragraph [0065]: “In one implementation, the user interface application 422 comprises a software program, such as a graphical user interface (GUI), executable by a processor that is configured to interface and communicate with the service provider server 480 via the network 460.”; Paragraph [0078]: “FIG. 5 illustrates a block diagram of a system 500 suitable for implementing embodiments of the present disclosure. System 500 may include or be a part of an AR device such as AR devices 104 illustrated in FIGS. 1-1A, AR device 204 illustrated in FIG. 2, or AR device 420, one or more servers or devices 440, and service provider server or device 480 illustrated in FIG. 4. System 500, such as part of a cell phone, mobile phone, smart phone, tablet, personal computer and/or a network server, includes a bus 502 or other communication mechanism for communicating information, which interconnects subsystems and components, including one or more of a processing component 504 (e.g., processor, micro-controller, digital signal processor (DSP), etc.), a system memory component 506 (e.g., RAM), a static storage component 508 (e.g., ROM), a network interface component 512, a display or viewer component 514 (or alternatively, an interface to an external display), an input component 516 (e.g., a sensor, keypad or keyboard), and a cursor control component 518 (e.g., a mouse pad).”; Paragraph [0080]: “Memory may be used to store visual representations of the different options for payments or transactions.”)
(The examiner notes that Zamer teaches feature of implementing user augmented reality device including structure of processor, memory storing required instructions and related information for display (such as visual representation of content to be displayed), and physical display and involvement of user interface application which is executed to allow display of user interface to provide augmented reality display. Therefore, the examiner concludes that Zamer reasonably discloses claimed feature by disclosing display structure involving memory storing data to be rendered.)
wherein the service provided by the moving object is associated with the user by the user information, and the superimposition image data is (i) related to the service provided by the moving object associated with the user, (ii) generated based on the service information and the user information. (Zamer Figure 1-2 and Specification Paragraph [0034]-[0035]: “based on the location of the user, the location of the plane within the user's captured image view, and public information such as current FAA information that the AR device interacts with, the system may filter out the current possible flights and determine the actual flight the user cares about. If the plane in the user's image view matches the one the user cares about, then the plane may be considered a match and information about the plane/flight may be presented to the user through a user interface of the AR device, etc. In an embodiment, the AR device may determine relevant information about a flight, for example, based on specific information such as where a loved one has sent a "flight confirmation purchase" receipt to the user, the AR device may determine that the user cares about a Southwest flight, specifically "SWA 714". If a plane flying above the user at that current location is a SWA flight, for example in view of the AR device, and flight SW 714 is in the viewing path of the user, then that is indeed the plane the user cares about because loved ones are on that flight.”; Paragraph [0058]-[0059]: “the GPS component of a user's AR device may track the GPS location of the user to a bus stop. Thus, the system knows that the user is located at a bus stop…because the user is at a bus stop, the system may determine that the metro bus is most likely the object of interest. In another embodiment, the user may also have a personal calendar appointment such as "be at the downtown office at 8:30 am." In that case, the system may determine that the user is at a bus stop, in the morning, and has an appointment downtown, thus, the system may determine that the user is most likely trying to get downtown…Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc. According to one or more embodiments herein, real time information about an object of interest (e.g., "this is the current route of the bus", "this many people are on board at this exact moment", etc.) may be resolved by the system communicating with the object of interest, e.g., the metro bus itself. In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location”.) 
An image generation apparatus comprising: a memory; and one or more processors each having hardware, the one or more processors being configured to”, Zamer Specification Paragraph [0065] and [0078] cited above teaches feature of hardware component with processor and memory where the processor is able to execute various functions involved in providing augmented reality display to a user.
However, regarding claimed “An image generation apparatus comprising: a memory; and one or more processors each having hardware, the one or more processors being configured to…receive moving object-related information regarding the moving object from the moving object…receive, from a usage terminal configured to image the moving object, usage terminal information regarding the usage terminal and imaging data including an image of the moving object captured by the usage terminal…the usage terminal being disposed remotely from the one or more processors”, even though Zamer does not explicitly mention particular arrangement of involved components where there exists particular hardware component that is external to and is able to receive information from both moving object and usage terminal and performing additional steps involving those received data, Zamer Figure 4 and Specification paragraph [0061], [0063], and [0077] teaches feature of implementing client/server or distributed environment which allows various involved hardware components of a system (400 of Zamer Figure 4) to be connected to each other, communicate data between each other, and perform respective functions assigned to each involved component and Zamer Specification Paragraph [0056], [0067], and [0082] teaches feature of allowing client device to rely on application that is loaded on 
(Zamer Figure 4 and Specification Paragraph [0056]: “In an embodiment, the image view including an object of interest, area or zone, may be transmitted to a server at a remote location, for example, a service provider server, to process related information.”; Paragraph [0061]: “Referring now to FIG. 4, a block diagram of a system 400 adapted to use augmented reality to determine information is illustrated according to an embodiment of the present disclosure. As shown in FIG. 4, the system 400 includes at least one AR device 420 (e.g., network computing device), one or more servers or devices 440 associated with one or more target objects, areas or zones (e.g., network server devices), and at least one service provider server or device 480 (e.g., network server device) in communication over a network 460.”; Paragraph [0063]: “It should be appreciated that the AR device 420 may be referred to as a client device, a mobile device, or a user device without departing from the scope of the present disclosure.”; Paragraph [0067]: “According to one or more embodiments, the user interface application 422 or the other applications 428 may include an application that may be loaded on AR device 420 from service provider server 480, from a server 440 associated with a target object or area, or from any other appropriate party. Such application enables AR device 420 to use augmented reality to determine information.”; Paragraph [0077]: “FIG. 4 illustrates an exemplary embodiment of a network-based system 400 for implementing one or more processes described herein. As shown, network-based system 400 may comprise or implement a plurality of servers and/or software components that operate to perform various methodologies in accordance with the described embodiments.”; Paragraph [0082]: “Although various components and steps have been described herein as being associated with, for example, AR device 420, seller server 440, and payment service provider server 480 of FIG. 4, it is contemplated that the various aspects of such servers illustrated in FIG. 4 may be distributed among a plurality of servers, devices, and/or other entities.”)
Thus, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify method that allows implementation of client/server or distributed environment which allows various involved hardware components of a system to be connected to each other, communicate data between each other, and perform respective functions assigned to each involved component with feature of allowing client device to rely on application that is loaded on the client device from other server and further allowing involved components to be distributed among one or more servers or devices whereby the method would allow implementation of particular arrangement of a system including various devices and servers such as for example, a client device and movable object communicating with a particular server(s) at remote location which is dedicated to obtain camera captured image information from the client device and information regarding the movable object from the movable object and perform related functions such as processing received information to enable augmented reality display. 
One would be motivated to do so to gain well-known and expected benefit of supporting more efficient task workload management which will lead to more effective 
Zamer fails to expressly teach “and (iii) displayed so as to be superimposed on a surface of the moving object in the image.”
However, Li teaches feature of allowing augmented reality content to be displayed on a particular portion of a moving object (such as side surface of car or body of a person). (Li Figure 8-9 and Specification Paragraph [0097]: “In the diagram, a moving object 80 is exemplified as a car. More than one virtual message is displayed over the car. When a user manipulates a mobile device to capture an image of the car, the program executed in the mobile device retrieves the image signals and analyzes the image features. The image features may form a part of the information for positioning the one or more virtual messages…Finally, in the current example, a first virtual message 801 and a second virtual message 802 are found to be shown over the moving object 80. The first virtual message 801 shows an advertisement message of `welcome to XX restaurant.` The second virtual message 802 shows a message of `a commodity` and a related playback message.”; Paragraph [0098]: “FIG. 9 schematically shows another virtual message in one circumstance. A moving object 90 is a person…a fourth virtual message 902 indicating a message of `incoming message` are finally displayed.”)  
Li is combinable with Zamer at least because each of Li and Zamer are directed to augmented reality. It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Zamer’s method that 
Zamer as modified by Li fails to expressly teach fails to expressly teach “allocate identification information individually identifying a moving object”. 
Additionally, while Zamer as modified by Li teaches feature of allowing particular type of information such as scannable/readable codes to be attached to particular moving object where certain features of the moving object attached on the moving object (such as name and the scannable/readable codes) can be visually recognized by user (Zamer Figure 1, 2, 4, and Specification Paragraph [0020]: “the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc. In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code, etc., which AR device 104 is able to detect, read, scan, etc.”; Paragraph [0028]: “In that regard, the image view may be deconstructed to identify a moving object such as a transport vehicle 206, e.g., an air plane, in the distance. In one example, if the image is clear enough, even the name of the airline may be identified. A distance "A" between AR device 204 and a moving object such as transport vehicle 206 (e.g., air plane) may be determined based, at least in part, on image recognition.”; Paragraph [0054]: “In block 304, the captured image view may be deconstructed into one or more different objects of potential interest to a user using, for example, image recognition. In various embodiments, once an image view including an object is captured via a viewer of the AR device, the system may use, for example, image recognition to determine key features of the image including the object to obtain related information.”), Zamer as modified by Li also fails to expressly teach “specify the moving object based on the identification information included in the imaging data… receive service information from the specified moving object…generate superimposition image data based on the service information of the specified moving object”. 
However, Fallon teaches feature of 1) allowing server device to include a database to store identification information regarding involved devices where map including various markers (such as QR codes) associated with each of the involved devices, which includes identification information of respective device, can be (Fallon Figure 4-5, 10, and Specification Paragraph [0020]: “In some embodiments, the system is configured to display or produce a map including markers associated with each of the plurality of electronic devices, the markers positioned in locations on the map corresponding to physical locations of each of the plurality of electronic devices in a facility, each of the markers encoding identification information of a corresponding specific electronic device, each marker, when scanned by the camera of the portable computing device, causing a virtual HMI of the corresponding specific electronic device to be displayed in the display screen of the portable computing device.”; Paragraph [0068]: “FIG. 4 shows an embodiment of an augmented HMI display widget 400 which is presented on the display screen 455 of a smartphone 405 after scanning a fiduciary marker 410, in this example, a QR code on a device 415, in this example a UPS, with a camera 450 of the smartphone 405.”; Paragraph [0085]: “As illustrated in FIG. 10, a SDM engine 1005 associated with a SDM database in a server and/or in the cloud and/or on a mobile device may be provided with information regarding device IDs, devices locations, and user credentials 1015, and may generate a map of QR codes 1020 where the different QR codes representing the different devices are plotted on a map of a physical facility.”; Paragraph [0086]: “Once the SDM is generated, a user can point a SDM client device, for example, a smartphone running software enabling it to interact with the SDM, at a QR code for a device, either on the QR code map or on the device itself, and retrieve information for the devices for which the user is authorized. The SDM client device reads the QR code, extracts the device ID from the QR code, and queries the SDM engine for information regarding the device having the extracted device ID.”)
(As Fallon teaches feature of having identification information and marker information to be previously provided and also creating association between involved identification information and involved marker information prior to generating a marker map which can later be used by user/client in obtaining various information regarding particular device of user interest using associated marker/QR code, Fallon reasonably teaches claimed “allocate” feature. Additionally as Fallon clearly teaches feature of allowing user to designate particular device of user interest by interacting with particular marker captured by camera of user’s device, Fallon additionally reasonably teaches claimed “specify” feature.)
Fallon is combinable with Zamer as modified by Li at least because each of Fallon and Zamer as modified by Li are directed to augmented reality. (Fallon Specification Paragraph [0054]: “Various aspects and embodiments disclosed herein include systems and methods for interacting with electronic devices utilizing augmented reality technology.”)
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Zamer as modified by Li’s method 
One would be motivated to do so to gain well-known and expected benefit of allowing enhanced moving object identification and information retrieval by knowing moving object and identification information association prior to user interaction with involved moving object.  

periodically receive moving object-related information regarding the moving object from the moving object”. (Specific limitation that Zamer alone fails to expressly teach has been emphasized through underlining.)
However, Park teaches feature of allowing periodic transmission and receiving of information between involved devices. (Park Figure 1 and Specification Paragraph [0054]: “an image forming apparatus may be referred to as a printer, and a service apparatus may be referred to as a printer server”. Paragraph [0064]: “In more detail, if the terminal 100 operates along with the service apparatus 130, various types of status information of the image forming apparatus 110 are transmitted from the image forming apparatus 110 to the service apparatus 130 in real time. In other words, the image forming apparatus 110 periodically transmits information about a latitude, a longitude, an altitude, and an ID of itself, as well as information about a residual amount of toner, a status, and an Internet Protocol (IP) to the service apparatus 130.”; Paragraph [0068]: “In this case, the image forming apparatus 110 operates along with the service apparatus 130 to periodically transmit its location and status information to the service apparatus 130.”; Paragraph [0069]: “The image forming apparatus 110 including the GPS communication module periodically receives and stores its location information, which includes for example longitude, latitude, and altitude values.”; Paragraph [0102]: “The mobile apparatus periodically acquires the printer's location and direction information from the printer in operation S707, and maps information of the printer with an image provided by a camera in operation S708.”)

However, Park teaches feature of receiving camera image after receiving particular information regarding particular device. (Park Specification Paragraph [0061]: “After the terminal 100 receives the status information of the image forming apparatus 110, the terminal 100 receives the camera image and extracts camera view angle information of the user, current location information of the terminal 100, and up, down, left, and right direction information of the terminal 100. The terminal 100 displays an icon and a status information window of the image forming apparatus 110 according to a direction indicated by the terminal 100. Here, the icon and the status information window are overlaid on the camera image to be displayed on a real image.”)
Lastly, while Zamer as modified by Li and further modified by Fallon teaches feature of obtaining information regarding object of interest after designating such object of interest and also teaches feature of establishing communication between two involved devices (Zamer Figure 3 and Specification Paragraph [0028]: “In that regard, the image view may be deconstructed to identify a moving object such as a transport vehicle 206, e.g., an air plane, in the distance. In one example, if the image is clear enough, even the name of the airline may be identified.”; Paragraph [0031]: “As such, in this example, transport vehicle 206 may be a Boeing 737 airplane, such that AR device 204 may access information (e.g., by accessing FAA public information) about all Boeing 737 airplanes in flight.”; Paragraph [0055]: “In block 306, based on specific relevancy information such as user factors or user specific information in the AR device… one or more different objects of interest may be identified or sorted.”; Paragraph [0056]: “In block 308, real time information may be determined about an object of interest. For example, to determine information, the AR information service may resolve communications with the object of interest based on the type of object, for example, either through direct communication via NFC, Bluetooth, WiFi, etc., or through indirect communication with the object of interest using publicly available information through, for example, APIs to the public service, using web scraping, etc.”), Zamer as modified by Li and further modified by Fallon fails to expressly teach “transmit a request to the specified moving object in response to specifying the moving object, the request requesting transmission of service information regarding a service provided by the moving object; receive service information from the specified moving object after transmitting the request to the moving object”. (Specific limitation that Zamer as modified by Li and further modified by Fallon fails to expressly teach has been emphasized through underlining.)
However, Park teaches feature of allowing device to request information regarding another device to obtain the requested information. (Park Specification Paragraph [0061]: “If the user executes the installed app, the terminal 100 acquires location information on its current location…The app receives and executes the location information of the image forming apparatus 110, completes a virtual coordinate of the image forming apparatus 110 based on a location of the terminal 100, and requests status information of the image forming apparatus 110.”; Paragraph [0105]: “In operation S804, the terminal 100 requests location information of the printer, i.e., the image forming apparatus 110.”; Paragraph [0106]: “In operation S805 and S806, the service apparatus 130 searches for a nearby printer based on the location information of the mobile apparatus and provides the search result to the terminal 100.”; Paragraph [0108]: “In operations S808 and S809, the terminal 100 requests status information of the printer from the service apparatus 130 and receives the requested status information.”)
Park is combinable with Zamer as modified by Li and further modified by Fallon at least because each of Park and Zamer as modified by Li and further modified by Fallon are directed to augmented reality (Park Figure 15 and Specification Paragraph [0104]: “Referring to FIGS. 1 and 8, in operation S801, the terminal 100 executes a mobile app to realize an augmented reality (AR) technology for the nearby image forming apparatus 110.”; Paragraph [0139]: “Referring to FIGS. 1 and 15, when a user of the terminal 100 aims a camera of the terminal, an image within a predetermined range is acquired, and an icon of the image forming apparatus 110 within the predetermined range is overlaid on the image and displayed on the screen.”). 
It would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention to modify Zamer as modified by Li and further modified by Fallon’s method that allows 1) obtaining various different types of information about particular object (such as name, fare, object type, or provided service)  from the particular object, 2) designating the particular object based on scannable/readable code existing in camera captured scene, and 3) obtaining service related information regarding the particular object after designating such particular 
One would be motivated to do so to gain well-known and expected benefit of allowing more capable and enhanced augmented reality by promoting more effective communication between involved components and also promoting more accurate update of real time information (for example, by maintaining updated information by obtaining involved information periodically).
Regarding claim 2, Zamer as modified by Li, Fallon, and Park discloses wherein: the one or more processors are configured to select information to be included in the superimposition image data from information included in the service information  (Zamer Figure 1, 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0017]: “By using location services (e.g., GPS) of the user's AR device, the user may have the ability to look at any transport vehicle such as a bus, train or plane to determine the route of the transport vehicle, and the current destination of that particular transport vehicle.”; Paragraph [0056]-[0057]: “The system may then display the related information on a user's AR device about the captured object of interest, area or zone. In block 310, the real time information may be presented to a user on a user interface, for example, on a screen or display of an AR device…In that regard, dynamic, real time information about the captured object or area may be displayed on the AR device.”; Paragraph [0059]: “Furthermore, with respect to the bus stop example, the system may determine that the AR device has captured an image of the approaching bus. The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc…In an embodiment, the system may figure out how to obtain information from the metro bus by knowing the user's current location, approximating the bus's current location by using the user's location and figuring out the distance from the user, and then tapping into the general information about the metro bus routes from the metro bus website, for example.”)
Regarding claim 3, Zamer as modified by Li, Fallon, and Park discloses further comprising a transmitter, wherein the one or more processors are configured to transmit the superimposition image data to the usage terminal via the transmitter. (Zamer Figure 5 and Specification Paragraph [0020]: “In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc.”; Paragraph [0062]: “Network 460, in one embodiment, may be implemented as a single network or a combination of multiple networks. For example, in various embodiments, the network 460 may include the Internet and/or one or more intranets, cloud, landline networks, wireless networks, and/or other appropriate types of communication networks.”; Paragraph [0081]: “In various other embodiments, a plurality of systems 500 coupled by communication link 520 (e.g., network 460 of FIG. 4, LAN, WLAN, PTSN, or various other wired or wireless networks) may perform instruction sequences to practice the disclosure in coordination with one another. System 500 may transmit and receive messages, data, information and instructions, including one or more programs (i.e., application code) through communication link 520 and communication interface 512.”)
(Following claim 1 rejection rationale, the examiner notes that it would be obvious to have the one particular server to process various received information in determining information to be used to provide augmented reality display and send necessary data necessary to provide such augmented reality display through client device’s application.)
Claim 4 is a method claim reciting functions that are similar in scope to the functions performed by the apparatus claim 1 and is therefore rejected under the same rationale.
Claim 5 is a non-transitory recording medium claim reciting functions that are similar in scope to the functions performed by the apparatus claim 1 and is therefore rejected under the same rationale. Additionally, Zamer as modified by Li, Fallon, and Park discloses “A non-transitory recording medium recording a program, wherein when the program is executed by one or more processors, the program causes the one or more processors to execute” (Zamer Specification Paragraph [0079]: “In accordance with embodiments of the present disclosure, system 500 performs specific operations by processor 504 executing one or more sequences of one or more instructions contained in system memory component 506. Such instructions may be read into system memory component 506 from another computer readable medium, such as static storage component 508.”)
and “storing the usage terminal information and the imaging data into a memory”. (Zamer Specification Paragraph [0022]: “The information may be managed in several ways, for example, a long range communication network may be used, information may be stored in the cloud, or it may be managed by a service.”; Paragraph [0080]: “Memory may be used to store visual representations of the different options for payments or transactions.” The examiner concludes that as Zamer teaches feature of storing information/data involved in providing augmented reality display, Zamer reasonably discloses that various different types of information involved in providing augmented reality display can be stored at memory component.)
Regarding claim 6, Zamer as modified by Li, Fallon, and Park discloses wherein the moving object is disposed remotely from the one or more processors. (Zamer Figure 2, 4, and Specification Paragraph [0015]: “In an example, an AR device may provide a user a view and insight showing information about the nearest means of public transport (e.g., a bus, train, taxi, car, boat, jetski, or a similar service) at a current user location and providing the user with details such as routes, times, fares, etc. for a selected public transport.”; Paragraph [0056]: “In an embodiment, the image view including an object of interest, area or zone, may be transmitted to a server at a remote location, for example, a service provider server, to process related information.”)
Claims 7-8 are method and non-transitory recording medium claims reciting functions that are similar in scope to the functions performed by the apparatus claim 6 and are therefore rejected under the same rationale.
Response to Arguments
The applicant’s arguments and remarks submitted 15 July 2021 have been fully considered but they are either moot in view of new ground(s) of rejection or not persuasive. 
Regarding section “The Pending Claims Define Patentable Subject Matter”, regarding independent claim 1 and similar independent claims 4-5, the applicant argued 
As a support, the applicant further argued that “The Office Action alleges that a scannable code on a bus of Zamer or a name of an airline of a plane of Zamer corresponds to the claimed identification information. Paragraph [0020] of Zamer merely provides that a scannable code (e.g., QR code) can be used to convey information, but the QR code itself (i) is not allocated to the transport vehicle 106 by at least one processor, (ii) is not changeable by the transport vehicle 106, and (iii) does not individually identify the transport vehicle 106. Similarly, the name of the airline of the plane (i.e., transport vehicle 206), determined by deconstructing an image of the plane described in paragraph [0028] of Zamer, (i) is not allocated to the plane (i.e., transport vehicle 206) by a server, (ii) is not changeable by the plane, and (iii) does not individually identify the plane. Indeed, none of the QR code, the name of the airline of the plane, nor any other recognizable identification information (that is recognizable from the outside) in the cited art can be changed by the alleged moving object. Thus, Zamer fails to disclose…as now recited in the independent claims. None of the references of record cure the deficiencies of Zamer. Accordingly, Applicant respectfully requests withdrawal of the rejection.”
Regarding the applicant’s argument related to “(ii) is not changeable by the transport vehicle 106, and (iii) does not individually identify the transport vehicle 106”, Zamer Specification Paragraph [0019] states “User 102 may be interested in obtaining information about transport vehicle 106 and may use AR device 104 to determine information about transport vehicle 106. In an embodiment where transport vehicle 106 is a bus, user 102 may be interested in knowing information about the bus including, for example: the particular route or direction of the bus, the fare of the bus, when the next bus will come in case user 102 wants to wait for a friend so they can take the bus together, etc. In one example, the information obtained about the bus may indicate that transport vehicle 106 is Metro Bus, Route 735; Destination? Downtown; Seats Available? Yes; Next Bus: 15 minutes; Fare: $1.75, etc. As such, user 102 may discover information about transport vehicle 106, e.g., a bus, which is approaching or heading in a direction towards the user.”
Paragraph [0020] states “In an embodiment, the AR device 104 and a target object such as transport vehicle 106 (e.g., bus) may make a connection and be able to share data with each other via networks such as existing wireless networks…In that regard, the target object, which in this embodiment is transport vehicle 106, may have a system for communicating updated or real time information, for example, by transmitting or broadcasting signals (e.g., beaconing) via a wireless communications system such as WiFi, Bluetooth, etc. In other examples, transport vehicle 106 may use other technologies or sensors to convey information such as NFC, RFID, IR, readable or scannable codes attached thereon such as a QR code
Paragraph [0022] states “As such, a system for communicating information, for example, public information about a transport vehicle may be dynamic such that the information may be updated and provided in real time. For example, information may be updated real time for specific locations based on dynamic situations or circumstances such as a history of purchases, user-provided communications or inputs, public traffic information, road closures, events, mechanical failures, etc. In this regard, communications such as wireless communications (e.g., WiFi, Bluetooth, etc.), IR, readable codes (e.g., QR code), NFC, RFID technologies, etc. may be updated dynamically to reflect real time information, that is, signals may be transmitted and updated with dynamic information.” 
Paragraph [0028] states “In one example, if the image is clear enough, even the name of the airline may be identified.” Paragraph [0042] states “The food delivery truck may broadcast signals or have readable technologies such as RFID, NFC or a readable code such as a QR code communicating updated real time information such as a current menu, for example, including updated menu items, availability of items, prices, etc.” Paragraph [0059] further states “The bus itself may be transmitting related information, for example status information such as a current route, number of people on board, fare price, etc.”
Contrary to the applicant’s arguments, Zamer Specification Paragraphs [0019]-[0020] clearly teaches that conveyed information of QR code is capable of providing information regarding particular moving object (such as bus) where one example of such information is identification information regarding the moving object (such as providing information of “Metro Bus”). 
Additionally, Zamer Specification Paragraphs [0019]-[0020] and [0022] clearly teaches that such QR code can be updated dynamically and converyed/communicated where it is the moving object which communicates and have system to allow conveying/communication of such information. Therefore, it is reasonable to conclude that the moving object updates involved information or involved data/information for transmission (such as scannable/readable code) and such updated information is communicated accordingly. 
Therefore, the examiner concludes that the applicant’s argument is not persuasive. 
Regarding the applicant’s argument related to “(i) is not allocated to the transport vehicle 106 by at least one processor”, the examiner concludes that the applicant’s argument is moot in view of new ground(s) of rejection which showed that Zamer as modified by Li, Fallon, and Park discloses argued claimed “allocate” feature. 
Thus, in conclusion, the examiner concludes that the applicant’s arguments directed to independent claims 1 and 4-5 are moot in view of new ground(s) of rejection which showed that Zamer as modified by Li, Fallon, and Park discloses all limitations of amended independent claims 1 and 4-5.
Regarding the applicant’s remaining arguments directed to dependent claims, the examiner concludes that the applicant’s arguments are moot in view of new ground(s) of rejection which showed that Zamer as modified by Li, Fallon, and Park discloses all limitations of amended base claims 1 and 4-5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
For example, Lovett et al., U.S. Pre-Grant Application Number 2016/0140868 teaches feature of utilizing machine-readable tags in performing identification and location detection of various devices existing in augmented reality context. (Lovett Figure 4-6 and Specification Paragraph [0038]: “Machine-readable tags or time-domain devices may also be used in the augmented reality to aid in identification and location detection for a variety of computers and computer components. For example, each computing device may include a bar code to be displayed as a photograph or video in the augmented reality for identification and detection.”)
Masumoto, Jun., U.S. Pre-Grant Application Number 2017/0357397 teaches feature of utilizing different marker type content in displaying different virtual object. (Masumoto Figure 10, 16-17, and Specification Paragraph [0101]: “As shown in FIG. 16, in the second embodiment, six second markers 40 and 41A to 41E are used. Among the six second markers 40 and 41A to 41E, the marker 40 is a reference marker, and the markers 41A to 41E are other markers. In each of the markers 41A to 41E, the name of each object is written so that it is possible to know the change of the display state of any object included in the virtual object S0. That is, the markers 41A to 41E are written as liver, artery, vein, portal vein, and lesion, respectively.”)
Hwang et al., U.S. Pre-Grant Application Number 2011/0187743 teaches feature of utilizing different marker type content in displaying different content. (Hwang Figure 6 and Specification Paragraph [0065]: “In the aforementioned operation S10, as illustrated in FIG. 6, a user may edit an object selection area "a" of a digital marker to define the kind of an object corresponding to the digital marker. The user also may edit an object motion selection area "b" to define the motion of the corresponding object. The user also may edit a background color selection area "c" to define the background color of a screen on which the corresponding object is displayed.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/SAE WON YOON/Primary Examiner, Art Unit 2612